— Appeal by the defendant *668from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 13, 1989, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that there was no direct proof of his guilt and that the circumstantial evidence against him was legally insufficient. We disagree. Viewing the evidence in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196, 203), and giving the People the benefit of every reasonable inference to be drawn therefrom (see, People v Lewis, 64 NY2d 1111, 1112), we find that the circumstantial evidence was legally sufficient to establish the defendant’s guilt of manslaughter in the second degree beyond a reasonable doubt (see, People v Kennedy, supra; People v Way, 59 NY2d 361, 363). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Kunzeman, J. P., Sullivan, Eiber and O’Brien, JJ., concur.